UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-2160



REGINALD D. EVANS,

                                              Plaintiff - Appellant,

          versus


LOUIS CALDERA, Secretary to the United States
Army,

                                               Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Matthew J. Perry, Jr., Senior District
Judge. (CA-97-3732-3-17BC)


Submitted:   July 30, 2002                 Decided:   August 22, 2002


Before WIDENER, WILKINS, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Reginald D. Evans, Appellant Pro Se.      Barbara Murcier Bowens,
OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald D. Evans appeals the district court’s order setting

aside the jury’s verdict and granting Appellee’s Fed. R. Civ. P.

50(b) motion. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court.       See Evans v. Caldera, No. CA-97-

3732-3-17BC (D.S.C. Sept. 18, 2001). We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                              AFFIRMED




                                   2